DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 09/30/2021.  Claims 1-5, 7, 9-15 and 17 are pending.  Claims 1, 7, 12 and 17 have been amended, claims 6, 8 and 16 have been canceled and no claims have been added. 

Response to Arguments
Applicant’s arguments (see pages 8-9) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “wherein the calculation includes: 2Application No.: 16/295,652Docket No.: 132420-243644 (AB5205-US) a first division of a cluster number by a product of a subset number of extents stored in the one or the one or more EPs and a maximum number of EPs listed in the first or second ET, to generate a first whole number and a first whole-number remainder; and a second division of the first whole-number remainder by the subset number of extents stored in the one or more EPs, to generate a second whole number and a second whole-number remainder, wherein the second whole-number remainder of zero indicates that the extent is a last extent in an EP identified by the second whole number, and wherein the second whole-number remainder greater than zero indicates that the extent is an extent identified by the second whole-number remainder, in an EP identified by one plus the second whole number” and the 

Allowable Subject Matter
Claims 1-5, 7, 9-15 and 17 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 09/30/2021, pgs. 8-9.
Further, UNC.edu Comp 530 was previously used to teach/suggest the general “calculations” as Applicant previously recited.  However, Applicant has amended the claims, further clarifying the “calculations” beyond the general mathematical equivalence as previously described.  Previously, assuming the combination as described (see claim 7 rejection in Office Action dated 07/06/2021; pgs. 14-16), the UNC.edu Comp 530 teaches divisions and remainders required (“calculations”) that result in identifying the correct tables/pages/extent numbers via the equations/formulas provided for a multi-page table structure/hierarchy (see slides 6-7 for the calculations and 16-17 for the multi-page levels) (i.e. general mathematical principles in teaching divisions and remainders for page-tables).  However, UNC.edu Comp 530 does not necessarily teach generating a second whole number and a second remainder from the first remainder; and wherein the second remainder is zero, zero indicates the extent is a last extent in an extent page and when the second remainder is greater than zero, the extent page is indicated by one plus the second whole number.
wherein the calculation includes: 2Application No.: 16/295,652Docket No.: 132420-243644 (AB5205-US)a first division of a cluster number by a product of a subset number of extents stored in the one or the one or more EPs and a maximum number of EPs listed in the first or second ET, to generate a first whole number and a first whole-number remainder; and a second division of the first whole-number remainder by the subset number of extents stored in the one or more EPs, to generate a second whole number and a second whole-number remainder, wherein the second whole-number remainder of zero indicates that the extent is a last extent in an EP identified by the second whole number, and wherein the second whole-number remainder greater than zero indicates that the extent is an extent identified by the second whole-number remainder, in an EP identified by one plus the second whole number.”  Claim 12 comprises the same or similar limitation as claim 1 and is, therefore, allowable for at least these reasons.  
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                             
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137